       Case 2:20-cv-00188-MAK Document 10 Filed 03/04/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SERGEI KOVALEV                               CIVIL ACTION

                    v.                        NO. 20-188

 MEGHAN CLAIBORNE, et aL



                                        ORDER
      AND NOW, this 4th day of March 2020, upon considering the Waiver of service (ECF

Doc. No. 9), our March 2, 2020 Memorandum (ECF Doc. No. 6) and Order dismissing the

Complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) (ECF Doc. No. 7), it is ORDERED the March 2,

2020 Waiver of service (ECF Doc. No. 9) is STRICKEN.
